The opinion of the court" was delivered by
Manning, C. J.
The defendant was convicted of an assault upon one William Reiss by wilfully shooting at him. There is neither any assignment of error, nor bill of exception, in the record, nor any brief on either side.
On examination of the record, we find that on July 19, 1878, the prisoner was brought into court to receive sentence, and he was then ■condemned to seven months imprisonment in the parish prison.
Five days afterwards, on July 24, 1878, the same prisoner vras brought into court to receive sentence upon the same verdict, and he was condemned to six months confinement in the Penitentiary.
The counsel for the prisoner in the lower court abandoned him after taking the appeal, and apparently has not discovered that his client was twice sentenced to two punishments, to be inflicted at different places, and of different duration.
The last sentence is null, and the judgment inflicting it is void. The prisoner was already under sentence, for the same offence, by the court which had first condemned him.
The first judgment is not appealable, and therefore the appeal must be dismissed, and it is so ordered.